Gileillan, C. J.
The objection made here to the affidavit on which the attachment was allowed — to wit, that it is in the alternative — is not well founded in fact. Guile v. McNanny, 14 Minn. 520.
The objection to the writ, on account of the blank in it, is not specified in the notice of motion, and there is nothing in the record showing that it was brought to the attention of the *462court below on the hearing of the motion, and it cannot be considered here.
Upon the merits of the motion — that is, whether the ground for the attachment • stated in the affidavit was true — the affidavits are conflicting, and upon them two equally fair minds might arrive at opposite conclusions. Where such is the case, this court will not interfere with the finding upon the fact of the court below.
Order affirmed.